Exhibit 10.1

FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF

KEYSTONE MIDSTREAM SERVICES, LLC

This FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF KEYSTONE
MIDSTREAM SERVICES, LLC (this “First Amendment”), dated as of September 30, 2010
(the “Effective Date”), is by and among, KEYSTONE MIDSTREAM SERVICES, LLC, a
Delaware limited liability company having offices at 11400 Westmoor Circle,
Suite 325, Westminster, Colorado 80021 (the “Company”), R.E. GAS DEVELOPMENT,
LLC, a Delaware limited liability company having offices at 476 Rolling Ridge
Drive, Suite 300, State College, Pennsylvania 16801 (“R.E. Gas”), STONEHENGE
ENERGY RESOURCES, L.P., a Delaware limited partnership have offices at 11400
Westmoor Circle, Suite 325, Westminster, Colorado 80021 (“Stonehenge”) and
SUMMIT DISCOVERY RESOURCES II, LLC, a Delaware limited liability company having
offices at 840 Gessner, Suite 900, Houston, Texas 77024 (“Summit”).

RECITALS:

WHEREAS, the Company, R.E. Gas and Stonehenge are parties to that certain
Limited Liability Company Agreement of Keystone Midstream Services, LLC
effective as of December 21, 2009 (the “LLC Agreement”);

WHEREAS, pursuant to the terms and conditions of a Participation and Exploration
Agreement by and among R.E. Gas, Summit, Sumitomo Corporation, Rex Energy I, LLC
and Rex Energy Operating Corp., effective as of August 31, 2010 (the “PEA”),
R.E. Gas has agreed to assign to Summit thirty percent (30%) of R.E. Gas’
Membership Interest in the Company (the “The Summit Membership Interest”) and to
thereafter take such actions as to cause Summit to be admitted as a Member,
subject to obtaining any required approvals of such transactions under the terms
of the LLC Agreement;

WHEREAS, Stonehenge is willing to approve and consent to the transfer of the
Summit Membership Interest and to admit Summit as a Member in the Company under
the terms and conditions of this First Amendment; and

WHEREAS, the Members of the Company also desire to make certain other amendments
and modifications to the terms and conditions of the LLC Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.1 Defined Terms. Capitalized terms used in this First Amendment but not
defined herein will have the meaning given to such terms in the LLC Agreement.

1.2 Consent to Assign; Admission as Member.

(a) Stonehenge hereby (i) Approves the assignment and conveyance by R.E. Gas of
the Summit Membership Interest to Summit for all purposes under the terms and
conditions of the LLC Agreement, including, without limitation, Section 11.3 of
the LLC Agreement and (ii) waives and declines any right to purchase the Summit
Membership Interest under Section 11.4 of the LLC Agreement.



--------------------------------------------------------------------------------

(b) Subject to the execution and delivery of an assignment of the Summit
Membership Interest to Summit, (i) Stonehenge and R.E. Gas Approve the admission
of Summit as a Member of the Company and (ii) Summit agrees to become a Member
of the Company and accepts, assumes and agrees to be subject to and bound by all
of the terms, obligations and conditions of the LLC Agreement, as amended hereby
and as the same may hereafter be amended, and to perform all such other acts
which the Manager may deem necessary or desirable as described in
Section 11.2(a) of the LLC Agreement.

1.3 Amendment to Section 5.3(a). Section 5.3(a) of the LLC Agreement is modified
and restated herein to read in its entirety as follows:

“(a) Acquire property from any Person, in one acquisition or a series of
acquisitions, as the Manager may determine; provided that if such Person is the
Manager or an Equity Owner or an Affiliate of either, such acquisition may not
be effected without Approval of at least 75% of the total voting interests of
the Members;”

1.4 Amendment to Section 5.4. The first paragraph of Section 5.4 of the LLC
Agreement is modified and restated herein to read in its entirety as follows:

“5.4 Limitations on Authority. Notwithstanding any other provision of this
Agreement, the Manager shall not cause or commit the Company to take any action
below (except as provided in the last sentence of Section 5.12(a)) without the
Approval of at least 75% of the total voting interests of the Members:”

1.5 Amendment to Section 5.9. Section 5.9 of the LLC Agreement is modified and
restated herein to read in its entirety as follows:

“5.9 Removal. At a meeting called expressly for that purpose, the Manager may be
removed at any time by Approval of at least 75% of the total voting interests of
the Members (including the voting interests of the Manager) for any reason or
for no reason. The Manager shall automatically be removed upon the Manager’s
dissolution or Bankruptcy or if the Manager ceases to be a Member. The removal
of the Manager shall not affect the Manager’s rights as a Member and shall not
constitute a withdrawal of a Member.”

1.6 Amendment to Section 5.10. Section 5.10 of the LLC Agreement is modified and
restated herein to read in its entirety as follows:

“5.10 Vacancies. If the Manager resigns or is removed, a new Manager shall be
appointed by the Approval of at least 75% of the total voting interests of the
Members, provided, however, no Member may vote its Approval in favor of such
Manager that resigns or is removed.”

 

First Amendment – Keystone Midstream

-2-



--------------------------------------------------------------------------------

1.7 Amendment to Section 5.12. Section 5.12 of the LLC Agreement is modified and
restated herein to read in its entirety as follows:

“5.12 Annual Plan.

(a) No later than October 1 of each year, the Manager shall prepare a business
plan for the next Fiscal Year (the “Annual Plan”) for the Approval of the
Members (by the affirmative vote of at least 75% of the total voting interests
of the Members), setting forth as separate budget components: (I) the Annual O&M
Budget, and (II) the Annual Capital Budget. At a minimum, each component of the
Annual Plan shall set out the estimated receipts (including any additional
capital contributions), expenditures (capital, operating and other) and Reserves
of the Company in sufficient detail to provide an estimate of cash flow, capital
proceeds, and other financial requirements of the Company for the next Fiscal
Year. Any such Annual Plan shall also include such other information or other
matters necessary in order to inform the Members of the Company’s business and
to enable the Members to make an informed decision with respect to their
Approval of such Annual Plan. The Members shall review the proposed Annual Plan
and shall offer any revisions thereto within thirty (30) days. Each separate
budget component of the Annual Plan may be approved independently of any other
budget component and each separate capital project in the Annual Capital Budget
may be approved independently of any other capital project. The Members shall
endeavor to Approve the Annual Plan within seventy-five (75) days. If the
Members are not able to Approve the Annual O&M Budget for any Fiscal Year within
such seventy-five (75) day period, each line item in the Annual O&M Budget for
the next Fiscal Year shall be increased by the percentage increase in the CPI
Index from the first day for which the previous Annual O&M Budget was in effect
to the most recently available CPI Index, and the resulting plan shall be the
Annual O&M Budget for the Fiscal Year. If the CPI Index is discontinued or
revised during the term of this Agreement, such other government index or
computation with which it is replaced shall be used in order to obtain
substantially the same result as would be obtained if the CPI Index had not been
discontinued or revised. If the CPI Index is not replaced with any other
government index or computation, then the Members shall, in good faith, agree on
a suitable substitute. If the Members are not able to Approve any capital
project within the Annual Capital Budget within such seventy-five (75) day
period, the Annual Capital Budget for the next Fiscal Year shall reflect only
those capital expenditures required to complete previously approved capital
projects, and the Manager will not be permitted to make any capital expenditure
with respect to such project that has not been previously approved without
written Approval of at least 75% of the total voting interests of the Members
unless such capital expenditure is necessary (i) to ensure the efficient,
uninterrupted operation of the Company’s assets (provided that no such capital
expenditure may exceed $100,000 and the Manager will be required to immediately
report such capital expenditures to the Members and include a written
justification for such capital expenditure within 3 days of such capital
expenditure) or (ii) to remedy an Emergency as determined by the Manager in its
reasonable discretion.

 

First Amendment – Keystone Midstream

-3-



--------------------------------------------------------------------------------

(b) After the Annual Plan for a particular period has been Approved by the
affirmative vote of at least 75% of the total voting interests of the Members,
and subject to Section 5.4, the Manager shall implement the Annual Plan and
shall be authorized to make only the expenditures and incur only the obligations
provided for therein; provided that the Manager shall be authorized to make
expenditures not contemplated in the Annual Plan if such expenditures are deemed
necessary or appropriate by the Manager and are within the scope of a Reserve
provided in the Annual Plan or within the overages allowed in Section 5.4(h) and
that the Manager shall be authorized to incur or refinance any indebtedness for
money borrowed or any liability if such action is deemed necessary or
appropriate by the Manager and is within the overages allowed in Section 5.4(c).
Notwithstanding the foregoing, the Manager may make any expenditure or incur any
obligation, whether or not such expenditure or obligation is provided for in an
Annual Plan, that is the legal obligation of the Company and not within the
reasonable control of the Manager (e.g., real or personal property taxes) or
that the Manager determines is necessary to address any Emergency.

(c) Notwithstanding anything to the contrary in Section 5.12, the Company’s
initial Annual Plan has been approved by the Members as of the Effective Date
for the period from the Effective Date through December 31, 2010 and the
requirements of Section 5.12(a) shall begin to operate for the Fiscal Year
beginning January 1, 2011 (i.e., the Annual Plan for 2011 shall be prepared for
the Approval of the Members pursuant to Section 5.12(a) no later than October 1,
2010). Any Annual Plan and any component or project within the Annual Plan may
be amended, revised, restated or replaced at any time by the Approval of at
least 75% of the total voting interests of the Members.”

1.8 Amendment to Section 10.2. Section 10.2 of the LLC Agreement is modified and
restated herein to read in its entirety as follows:

“10.2 Equity Interest Owner Restrictions. No Equity Interest Owner or its
Affiliates may offer compression, gathering, processing or marketing services
within the area set forth on Exhibit 10.2 attached hereto during the term of the
Company or within the first year of the Company’s dissolution, except in the
event the Company is dissolved pursuant to a sale of all, or substantially all,
of the Company’s assets. Notwithstanding the previous sentence, if any Equity
Interest Owner proposes a capital expenditure for a project or acquisition by
the Company on commercially reasonable, arms’ length terms, requiring Approval
of at least 3/4 of the total voting interests of the Members pursuant to
Section 5.4(d) and such project or acquisition is not Approved by at least 75%
of the total voting interests of the Members within 30 days after the proposal
for the capital expenditure or acquisition, then such Equity Interest Owner may
proceed with such project or acquisition and offer compression, gathering,
processing or marketing services in connection with such project or acquisition
independent of the Company, and no other Equity Owners will have any rights with
respect to such project or acquisition.”

 

First Amendment – Keystone Midstream

-4-



--------------------------------------------------------------------------------

1.9 Amendment to Section 11.3. Section 11.3 of the LLC Agreement is modified and
restated herein to read in its entirety as follows:

“11.3 Transferee Not Member in Absence of Consent.

(a) In addition to the requirements of Section 11.2, unless at least 70% of the
total voting interests of all of the non-Transferring Members Approve the
proposed Transfer of the Transferring Equity Owner’s Ownership Interest to a
transferee which is not a Member immediately prior to the Transfer (which
Approval shall not be unreasonably withheld), then the proposed Transfer shall
be null and void. Notwithstanding the preceding sentence of this
Section 11.3(a), the Approval of the non-Transferring Members shall not be
required for a Member to make a Transfer (and the successor-in-interest shall be
automatically admitted as a Member) if (x) such successor-in-interest is an
Affiliate of the Transferring Member or (y) such Member is required to make such
Transfer by applicable law or a court of competent jurisdiction. If,
notwithstanding the first sentence of this Section 11.3(a), a court of competent
jurisdiction permits such Transfer or if a Transfer is made pursuant to the
preceding sentence, the transferee shall have no right to participate in the
management of the business and affairs of the Company or to become a Member and
shall be merely an Economic Interest Owner, unless admitted as a Member by the
Approval of at least 70% of the total voting interests of all of the
non-Transferring Members. No Transfer of a Member’s Membership Interest (other
than a Transfer of all or a portion of an Equity Owner’s Ownership Interest to
the Company, but including any other Transfer of the Economic Interest or any
other Transfer which has not been approved as provided herein) shall be
effective (x) unless the written notice has been provided to the Company and the
non-transferring Members in accordance with Section 11.2(b) and (y) until the
last day of the calendar month in which all requirements of Section 11.2 have
been satisfied.

(b) Upon and contemporaneously with any Transfer of an Equity Owner’s Ownership
Interest, the Transferring Equity Owner shall cease to have any residual rights
associated with the Ownership Interest Transferred to the transferee. If a
Member Transfers all of its Membership Interest, upon the effective date of the
Transfer, such Member shall cease to be a Member.

(c) If a Transfer is Approved in writing by at least 70% of the total voting
interests of all of the non-Transferring Members, the Company shall admit the
transferee as a Member, so long as the transferee executes and delivers to the
Manager a copy of this Agreement or a counterpart hereof in form and substance
satisfactory to the Manager whereby such Person agrees expressly to be bound by
the provisions of this Agreement.

(d) Notwithstanding anything to the contrary in this Section 11.3, but subject
to the requirements of Section 11.2 of this Agreement, an Equity Owner may sell
a Proposed Portion of an Ownership Interest to a transferee which is not a
Member immediately prior to such sale as provided for in Section 11.4 of this

 

First Amendment – Keystone Midstream

-5-



--------------------------------------------------------------------------------

Agreement if such sale is Approved by Members having at least 70% of the total
voting interests of the non-Transferring Members (which Approval shall not be
unreasonably withheld); and following such Approval and satisfaction of the
requirements of Section 11.2 involving the sale under Section 11.4 of a Proposed
Portion of a Membership Interest to the transferee, the transferee shall
thereafter be admitted as Member.”

1.10 Amendment to Section 13.1(a)(i). Section 13.1(a)(i) of the LLC Agreement is
modified and restated herein to read in its entirety as follows:

“(i) by the Approval of at least 75% of the total voting interests of the
Members;”

1.11 Amendment to Section 16.4. Section 16.4 of the LLC Agreement is modified
and restated herein to read in its entirety as follows:

“16.4 Amendments. Except as specifically provided in Sections 4.1 and 4.2, this
Agreement may not be amended except by the Approval of at least 75% of the total
voting interests of the Members.”

1.12 Effect of First Amendment. Except as herein specifically modified, the LLC
Agreement remains unmodified and in full force and effect, except that reference
therein to “this Agreement” or “this Limited Liability Company Agreement” or
words of similar import shall mean the LLC Agreement as modified, revised and
supplemented hereby.

1.13 Application of Delaware Law. This First Amendment shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware
applicable to agreements made and to be performed entirely within such state
other than such laws, rules, regulations and case law that would result in the
application of the laws of a jurisdiction other than the State of Delaware.

1.14 Counterparts; Facsimile Signature. This First Amendment may be executed
(i) in any number of counterparts and by the different parties hereto on
separate counterparts each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same instrument
and (ii) by a party using a facsimile signature, in which case, the other party
is entitled to rely on such facsimile signature as conclusive evidence that this
Agreement has been duly executed by such party.

(Remainder of Page Intentionally Left Blank. Signatures Follow)

 

First Amendment – Keystone Midstream

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Limited Liability Company Agreement
of Keystone Midstream Services, LLC is executed as of the date first above
written.

 

COMPANY: KEYSTONE MIDSTREAM SERVICES, LLC By:  

/s/ Charles Wilkinson

Name:   Charles Wilkinson Title:  
President of Stonehenge Energy Resources, L.P., Stonehenge is Manager of
Keystone Midstream Services, LLC MEMBERS: R.E. GAS DEVELOPMENT, LLC By:  

/s/ Benjamin W. Hulburt

Name:   Benjamin W. Hulburt Title:   President and Chief Executive Officer
STONEHENGE ENERGY RESOURCES, L.P. By:  

/s/ Charles Wilkinson

Name:   Charles Wilkinson Title:   President SUMMIT: SUMMIT DISCOVERY RESOURCES
II, LLC

By:

  Summit Oil & Gas USA Corporation, its Manager By:  

/s/ Takuya Kamisago

Name:   Takuya Kamisago Title:   Secretary